DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 9/3/2021.  Claims 1-20 are pending in the case.  Claims 1, 11, and 20 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 10-11, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 15, and 16 of U.S. Patent No. 11113604 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application 17/466843
U.S. Patent No. 11113604 B2
1, 11, and 20.  A method, comprising: identifying, by a client device, an electronic 
communication currently being viewed by a user of the client device, wherein 
the electronic communication includes natural language content and is 
associated with an electronic communication application;  






applying, by the client device, a plurality of features of the electronic communication to at 
least one machine learning model stored locally at the client device, wherein 
one or more of the plurality of features include at least a portion of the 
natural language content of the electronic communication; 

 processing, by the client device, the plurality of features using the at least one machine learning model to generate a plurality of prediction interaction values, wherein each interaction value of the plurality of prediction interaction 
values indicates a likelihood of the user interacting with a different 
application functionality of a plurality of application functionalities each 
associated with a respective one of a plurality of applications other than the 
electronic communication application;  selecting, by the client device and 
based on the plurality of prediction interaction values, a particular 
application functionality of a particular application of the plurality of 
applications other than the electronic communication application;  

providing, by the client device, a selectable element to the user while the user is viewing the electronic communication, the selectable element being selectable by the user to cause the client device to perform one or more actions associated with the particular application functionality of the particular 
application;  

determining, by the client device, whether the one or more actions associated with the particular application functionality of the 
particular application were performed by the client device subsequent to the 
user viewing the electronic communication;  and

 training the at least one 
machine learning model based on whether the one or more actions were performed by the client device subsequent to the user viewing the electronic communication. 

: identifying, by a client device, an electronic 
communication, the electronic communication including content that comprises natural language content, and the electronic communication being received at the client device via a network interface of the client device, or being 
formulated at the client device via at least one user interface input device of 
the client device; 

 applying, by the client device, as at least part of first input to a first portion of a trained machine learning model that is stored locally at the client device: at least part of the natural language content of the electronic communication;  


determining, by the client device, one or more additional input features;  

applying, by the client device, as at least part of second input to a second portion of the trained machine learning model stored locally at the client device: at least one of the one or more additional input features;  

processing, by the client device, the first and second input using 
the trained machine learning model to generate a predicted interaction value, 
the predicted interaction value indicating a likelihood of interaction with a 
second application accessible to the client device, the interaction with the 
second application being on the basis of the electronic communication, wherein 
the second application is in addition to an electronic communication 
application via which the electronic communication is formulated, or via which the electronic communication is rendered after being received;  

determining, by the client device and based on the predicted interaction value, whether to present a selectable interface element via a display of the client device, wherein the selectable interface element, when selected via user interface input at the client device, causes interaction with the second application to provide at least part of the content of the electronic communication to the second application;  

determining, by the client device, whether any interaction, with the second application and on the basis of the electronic communication, occurs in response to selection of the selectable interface element or in response to other user interface input provided at the client 
device;  

updating, by the client device, trained parameters of at least part of 
the trained machine learning model based on whether any interaction occurred with the second application on the basis of the electronic communication, 
wherein updating the trained parameters comprises: 

determining a gradient based 
on whether any interaction occurred with the second application on the basis of 
the electronic communication, and based on the predicted interaction value, and backpropagating the gradient over at least a portion of the trained machine 
learning model; and 

using, by the client device, the trained machine learning model with the updated trained parameters in determining whether to present an 
additional selectable interface element for an additional electronic 
communication received or formulated at the client device.


 



the client device;  and application data related to the electronic 
communication application via which the electronic communication is formulated, 
or via which the electronic communication is rendered in response to being 
received. 
 


sensor data. 
 

3.  The method of claim 1, wherein the one or more additional features are 
determined based on at least one of: sensor data from one or more sensors of 
the client device;  and application data related to the electronic 
communication application via which the electronic communication is formulated, 
or via which the electronic communication is rendered in response to being 
received. 

10.  The method of claim 1, wherein determining whether the one or more actions 
were performed includes determining whether user interface input provided the 
user caused the client device to paste or type at least some of the natural 
language content of the electronic communication into the particular 
application. 

8.  The method of claim 1, wherein determining whether any interaction with 
the second application on the basis of the electronic communication occurs, is 
in response to the other user interface input provided at the client device, 
and wherein the other user interface input comprises pasting or typing at least 
some of the natural language input into the second application. 




Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Marcin et al. (US 20160055246 A1, hereinafter Marcin) in view of Sharifi et al. (US 20160321052 A1, hereinafter Sharifi).

As to independent claim 1, Marcin teaches a method, comprising: 
identifying, by a client device, an electronic communication currently being viewed by a user of the client device, wherein the electronic communication includes natural language content and is associated with an electronic communication application (“FIG. 2 illustrates an example display 200 of a mobile computing device.  
In the example of FIG. 2, the display is generated by a mobile application that allows one user to send and receive text messages to one or more other users.” Paragraph 0043-0046);
 applying, by the client device, a plurality of features of the electronic communication to at least one machine learning model stored locally at the client device 
wherein one or more of the plurality of features include at least a portion of the 
natural language content of the electronic communication (“FIG. 3 illustrates an example user interface 300 providing suggested actions generated for entities identified in the display 200 of FIG. 2.” Paragraph 0044-0046);  
processing, by the client device, the plurality of features using the at least one machine learning model to generate a plurality of prediction interaction values (“entities found in a contacts data store may be considered highly relevant to the user of the mobile device and may receive a high rank.  Such entities can also be referred to as contacts.  The system may thus display action cards for contacts in a position of prominence with respect to action cards for non-contact entities” paragraph 0052, “The machine learning algorithm may be configured to predict the most relevant future actions based on past actions, and could be used to determine suggested actions” paragraph 0059); 
wherein each interaction value of the plurality of prediction interaction 
values indicates a likelihood of the user interacting with a different application functionality of a plurality of application functionalities each associated with a respective one of a plurality of applications other than the electronic communication application (“the mobile device may provide feedback regarding frequently selected suggested actions to a server.  The server may use the feedback as input to a machine learning algorithm, for example as training data.  The machine learning algorithm may be 
 selecting, by the client device and based on the plurality of prediction interaction values, a particular application functionality of a particular application of the plurality of 
applications other than the electronic communication application (Fig. 3 illustrates suggested applications, paragraph 0044-0046);  
providing, by the client device, a selectable element to the user while the user is 
viewing the electronic communication, the selectable element being selectable 
by the user to cause the client device to perform one or more actions associated with the particular application functionality of the particular application (Fig. 3 illustrates selectable suggested applications, paragraph 0044-0046);  
determining, by the client device, whether the one or more actions associated with the particular application functionality of the particular application were performed by the client device 
training the at least one machine learning model based on whether the one or more actions were performed by the client device subsequent to the user viewing the electronic communication (“the mobile device may provide feedback regarding frequently selected suggested actions to a server.  The server may use the feedback as input to a machine learning algorithm, for example as training data.  The machine learning algorithm may be configured to predict the most relevant future actions based on past actions, and could be used to determine suggested actions, as discussed above.” Paragraph 0059, 0058).
subsequent to the user viewing the electronic communication.
	Sharifi teaches determining, by the client device, whether the one or more actions associated with the particular application functionality of the particular application were performed by the client device subsequent to the user viewing the electronic communication (“The system may filter the actions for an entity based on a number of factors, such as whether the user has the corresponding mobile installed, how frequently the user uses the mobile application, past suggestions of the action (e.g., if the user has ignored the action in the past it may receive a lower rank but if the user often selects the action it may receive a higher rank) for the entity type etc. The system may also filter the actions based on explicit user preference or context.  Once entities and actions for the entities have been filtered, the system may have selected entity-action pairs for suggested actions” paragraph 0065).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcin to comprise determining, by the client device, whether the one or more actions associated with the particular application functionality of the particular application were performed by the client device subsequent to the user viewing the electronic communication.  One would have been motivated to make such a combination to allow a mobile device 
to automatically perform a task with minimal input from the user (Sharifi paragraph 0008). 

As dependent to claim 2, Marcin teaches the method of claim 1, Marcin further teaches wherein multiple of the plurality of application functionalities are associated with the same respective application of the plurality of applications other than the electronic communication application (Fig 3 paragraph 0044-0046). 
 
As to dependent claim 3, Marcin teaches the method of claim 1, Marcin further teaches the method comprising: using, by the client device, the trained machine learning model in determining whether to present an additional selectable element for an additional electronic communication being viewed by the user at the client device (Fig. 3 illustrates an example user interface 300 providing suggested actions generated for entities identified in the display 200 of FIG. 2.  In the example of FIG. 3, the display 300 illustrates three action cards, one for each of three entities identified from the content of display 200.  paragraph 0044-0046). 
 
As to dependent claim 4, Marcin teaches the method of claim 1, Marcin further teaches the method comprising: training the at least one machine learning model based on the one or more different actions being performed by the client device to the user viewing the electronic communication (“the mobile device may provide feedback regarding frequently selected suggested actions to a server.  The server may use the feedback as input to a machine learning algorithm, for example as training data.  The machine learning algorithm may be configured to predict the most relevant future based on past actions, and could be used to determine suggested actions, as discussed above.” Paragraph 0059, 0058).
Sharif teaches determining, by the client device, that one or more different actions associated with a different particular application functionality or a different particular application were performed by the client device subsequent to the user viewing the electronic communication (“The system may filter the actions for an entity based on a number of factors, such as whether the user has the corresponding mobile installed, how frequently the user uses the mobile application, past suggestions of the action (e.g., if the user has ignored the action in the past it may receive a lower rank but if the user often selects the action it may receive a higher rank) for the entity type etc. The system may also filter the actions based on explicit user preference or context.  Once entities and actions for the entities have been filtered, the system may have selected entity-action pairs for suggested actions” paragraph 0065).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcin to comprise determining, by the client device, that one or more different actions associated with a different particular application functionality or a different particular application were performed by the client device subsequent to the user viewing the electronic communication.  One would have been motivated to make such a combination to allow a mobile device to automatically perform a task with minimal input from the user (Sharifi paragraph 0008). 


claim 5, Marcin teaches the method of claim 1, wherein the plurality of features further includes features determined based on application data associated with the electronic communication application (“Any content from any mobile application may serve as the basis for automatic action suggestions” paragraph 0043).
 
As to dependent claim 6, Marcin teaches the method of claim 1, Marcin further teaches wherein the plurality of features further includes an indication of whether a sender of the electronic communication is a saved contact of the user (Fig. 3 saved contact Peter Smith 340). 
 
As to dependent claim 7, Marcin teaches the method of claim 1, Marcin does not appear to expressly teach wherein the plurality of features further includes features determined based on sensor data of the client device.
Sharifi teaches wherein the plurality of features further includes features determined based on sensor data of the client device (“In some implementations, the 
metadata may also include which applications are active, the location of the device, ambient light, motion of the device, etc. The system may use this additional device information to assist in content analysis (e.g., entity disambiguation), suggested action generation (e.g., reducing the quantity of suggestions when the device is moving, deciding what content is most relevant), etc. ).” Paragraph 0032 last sentence).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcin to comprise wherein the plurality of features further includes features determined based on  allow a mobile device to automatically perform a task with minimal input from the user (Sharifi paragraph 0008). 

As to dependent claim 8, Marcin teaches the method of claim 7, Marcin does not appear to expressly teach wherein the features determined based on sensor data of the client device include a status of the user determined based on the sensor data. 
Sharifi teaches wherein the features determined based on sensor data of the client device include a status of the user determined based on the sensor data (“In some implementations, the metadata may also include which applications are active, the location of the device, ambient light, motion of the device, etc. The system may use this additional device information to assist in content analysis (e.g., entity disambiguation), suggested action generation (e.g., reducing the quantity of suggestions when the device is moving, deciding what content is most relevant), etc. ).” Paragraph 0032 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marcin to comprise wherein the features determined based on sensor data of the client device include a status of the user determined based on the sensor data.  One would have been motivated to make such a combination to allow a mobile device to automatically perform a task with minimal input from the user (Sharifi paragraph 0008). 


claim 9, Marcin teaches the method of claim 1, Marcin further teaches wherein the one or more actions associated with the particular application functionality of the particular application and performed by the client device include providing a portion of the natural language content to the particular application in response to a user selection of the selectable element (Marcin paragraph 0043-0046). 
 
As to dependent claim 10, Marcin teaches the method of claim 1, Marcin does not appear to expressly teach wherein determining whether the one or more actions were performed includes determining whether user interface input provided the user caused the client device to paste or type at least some of the natural language content of the electronic communication into the particular application.
Sharifi teaches wherein determining whether the one or more actions were performed includes determining whether user interface input provided the user caused the client device to paste or type at least some of the natural language content of the electronic communication into the particular application (“The display 300 also includes suggested action control 310.  Control 310 corresponds to an entity that matches an entity template.  The action may be determined by which entity template the entity matches.  Thus, for example, a date may have a suggested action that causes the mobile device, when the action control is selected, to open a calendar mobile application.  In some implementations, the action may also fill in default values based on the entity, so the user only needs to save the calendar entry” paragraph 0052, examiner notes that a user may paste or type in into a calendar application).
 allow a mobile device to automatically perform a task with minimal input from the user (Sharifi paragraph 0008). 

Claims 11-20 recite similar limitations of claims 1-9. Therefore, claims 11-20 are rejected under similar rationales.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171